Citation Nr: 1142628	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-33 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for degenerative arthritis of the lumbar spine.

In May 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The underlying issue of entitlement to service connection for degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for degenerative arthritis of the lumbar spine in a January 2006 rating decision; while he filed a timely notice of disagreement (NOD) with that determination, he failed to submit a timely substantive appeal.

2.  The evidence received since the January 2006 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 2006 RO rating decision denying service connection for degenerative arthritis of the lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  As evidence received since January 2006 is new and material, the claim of service connection for degenerative arthritis of the lumbar spine is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the present case, the RO previously denied a claim of service connection for degenerative arthritis of the lumbar spine on the merits in a January 2006 rating decision.  The RO acknowledged a record of in-service treatment for the lumbar spine, but concluded that there was no permanent residual disability subject to service connection.  The evidence of record was found not to demonstrate a relationship between the current complaints and the Veteran's active service.  

The Veteran was notified of the January 2006 decision and his right to appeal; he filed a timely NOD.  However, he failed to issue a timely substantive appeal, following the issuance of the February 2007 statement of the case (SOC).  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120  (2010).

For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

At the time of the last final decision in January 2006, the evidence of record included 

Evidence of record at the time of the January 2006 rating decision included:

The Veteran's service treatment records (STRs), to include:

An October 1965 pre-induction examination that shows no back complaints; a January 1968 pre-induction examination which documents "Back- had kidney infection, wore support- no ortho problems" clinical evaluation of the spine was normal; a February 4, 1969 induction examination, showing complaints of low back strain, with a normal clinical evaluation of the spine (to include a normal X-ray); clinic visits for complaints of back pain on February 7 (L/S sprain was diagnosed) February 15, February 18, February 20, February 24, and February 25, 1969 (each time physical examinations were unremarkable, and the Veteran was returned to duty); a March 1969 treatment record documents the Veteran's complaint of chronic low back pain, thought to be related to tender enlarged prostate; a January 1970 STR documents the Veteran's complaint of "back pain caused by prostate infection"; and a September 1970 separation examination clinical evaluation of the spine was normal.

The record also contained VA progress notes dated from September 1982 to November 2005, showing no specific treatment for low back pain;

Additionally, the claims file at the time of the last final January 2006 rating decision contained a September 2002 statement from the Veteran indicating that his current back pain was due to a December 1996 injury.

Further, the record contained private clinical records, including from Erlanger Health system dated from October 1997 to January 1999 that document spinal arthritic changes beginning in 1998; records from R. A. D., M.D. dated from May 1996 to November 1998 reflecting treatment for back pain; records from D. J. P., M.D. dated from May 1999 to October 2002 reflecting treatment for chronic back pain; and, a February 2002 independent medical evaluation by S. G. M., D.O. regarding a work-related back injury;

Evidence received since the January 2006 rating decision includes:

VA treatment notes dated from March 2007 to September 200; Social Security Administration records which include treatment records for low back care; a May 2008 letter from Dr. D. J. P. documenting that the Veteran has chronic spine disability; statements and hearing testimony from the Veteran indicating that the current low back symptoms are the same as those he experienced in service; and, treatment records dated from September 2009 to December 2009 from Sports Medicine & Orthopedics documenting treatment for back pain and left leg pain.

As the Veteran's claim of service connection for degenerative arthritis of the lumbar spine was previously denied based essentially on findings that such disability was not shown to be related to service, to include the noted in-service back complaints therein, for additional evidence received to be new and material, it must relate to this unestablished fact.  In other words, such evidence must tend to show that the current disability is somehow related to his service, to include the in-service back complaints noted therein.  

In this case, the May 2008 letter from Dr. D. J. P., indicating "chronic" low back pain, coupled with the Veteran's statements and testimony, suggest that his current degenerative arthritis is related to the back complaints noted in service.  Specifically regarding his hearing testimony, the Veteran clearly indicated that the back symptoms he was experiencing in 1970 have been continuous and that he is still enduring the same symptoms at present.  Such evidence relates to the unestablished fact needed to substantiate the Veteran's claim of service connection for degenerative arthritis of the lumbar spine, and raises a reasonable possibility of substantiating the claim.  Hence, the additional evidence is both new and material, and the claim of service connection for degenerative arthritis of the lumbar spine is reopened.

ORDER

New and material evidence having been received, the application to reopen the claim of service connection for degenerative arthritis of the lumbar spine is granted.


REMAND

The Board above reopens the claim of service connection for degenerative arthritis of the lumbar spine.  However, it is determined that additional development is warranted at this point on the merits of the claim. 

The Veteran has indicated both in statements and testimony that he had a pre-existing back condition prior to service and that his condition was subsequently aggravated by service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.   38 U.S.C.A. § 1111; 38 C.F.R. § 3.304

The United States Court of Appeals for the Federal Circuit has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

A pre-existing disability is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability). 

As previously noted, the Veteran's STRs include a February 4, 1969, induction examination, which documents the Veteran's low back complaint; however, clinical evaluation was normal.  He was subsequently seen on February 7, 15, 18, 20, 24, and 25 for low back pain.  A February 18 orthopedic consultation documents the Veteran's report of a 4-year history of chronic low back pain.  Physical examination was essentially unremarkable; and X-ray of the lumbar spine was normal.  On the September 1970 separation examination, clinical evaluation of the spine was normal.

The Veteran contends that he has experienced continuous problems with his back since service and subsequent discharge from active duty.  Hearing testimony by the Veteran, as well as written statements, reiterates that he has a long history of back pain since his discharge from active duty service.  A May 2008 letter from Dr. D. J. P., indicates that the Veteran has a chronic spine disability.  Since there is evidence of current spine disability and the Veteran's STRs note lumbar spine complaints, the low threshold standard as to when a VA nexus examination is necessary endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  Therefore, an orthopedic examination to secure a medical nexus opinion is needed.

Again, in this case, objective evaluation was normal at the Veteran's induction examination, with no defects noted.  As such, he is presumed sound on entry to active service.  Moreover, the Board fails to find clear and unmistakable evidence of a chronic preexisting low back disability.  Indeed, despite his complaints of back pain shortly after enlistment, and his reported history of back pain, findings, including x-ray evidence, were normal in February 1969.  His separation examination in September 1970 was likewise objectively normal.  Therefore, the Board concludes that to whatever extent the Veteran may have experienced low back symptomatology prior to service, such did not clearly and unmistakably represent chronic disability.  The high standard for rebutting the presumption of soundness has not been met here and accordingly, the examiner must accept as fact that the Veteran had a normal spine on entrance to service.

Accordingly, the case is REMANDED for the following:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.

2. After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file. The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3. After any pertinent records are received, the RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current low back disability(ies).  The examiner must accept as fact that the Veteran was sound upon entrance to active service.  His claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination. Following examination of the Veteran, and review of his claims file, the examiner should identify
the Veteran's current low back disability(ies).

As to each low back disability diagnosed, the examiner should state whether it is at least as likely as not (i.e., 50% or higher degree of probability) that such disability is related to his active service, to include his low back complaints therein.

The examiner must explain the rationale for all opinions offered.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


